DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 8 and 14 are objected to because of the following informalities:
In claim 2, “Va is unique characteristics of the first vehicle, and Vb is unique characteristics of the second vehicle” should be “Va is a function representing unique characteristics of the first vehicle, and Vb is a function representing unique characteristics of the second vehicle”
In claim 8, “synchronizing a parameter value of the same parameter item related to the driving characteristics of the second vehicle as the parameter item of the first vehicle by clicking” should be “synchronizing a parameter value of a same parameter item predetermined parameter item of the first vehicle, wherein the same parameter item is related to the driving characteristics of the second vehicle, by clicking”
In claim 14, “converting the information on the driving characteristics of the first vehicle into the information on the driving characteristics of the second vehicle” should be “converting the information [[on]] regarding the driving characteristics of the first vehicle into the information [[on]] regarding the driving characteristics of the second vehicle
In claim 14, “applying the converted information on the driving characteristics of the second vehicle” should be “applying the converted information [[on]] regarding the driving characteristics of the second vehicle”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 5, the claim recites The method of claim 2, wherein the unique characteristics comprise a weight of a vehicle (emphasis added).
However, parent claim 2 recites two sets of “unique characteristics”—one set pertaining to the first vehicle and another set pertaining to the second vehicle. It is therefore indefinite whether “the unique characteristics” in claim 5 refer to:
“the unique characteristics of the first vehicle”,
“the unique characteristics of the second vehicle”, or 
“the unique characteristics of the first vehicle and the unique characteristics of the second vehicle”
Applicant can replace the phrase “the unique characteristics” in claim 5 with whichever of these options is applicable to clarify applicant’s intent. Until such an amendment is made, the claims are rendered indefinite and rejected under 35 USC 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of synchronizing driving data collected from two vehicles. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance:
Regarding claim 2, applicant recites The method of claim 1, wherein the synchronizing of the driving characteristics of the second vehicle with the driving characteristics of the first vehicle comprises setting a driving characteristic map of the second vehicle using the equation 

    PNG
    media_image1.png
    34
    379
    media_image1.png
    Greyscale

where u is a driver input, Ma is a driving characteristic map of the first vehicle, Mb is a driving characteristic map of the second vehicle, Va is unique characteristics of the first vehicle, and Vb is unique characteristics of the second vehicle.

The above claim steps are directed to the concept of synchronizing driving characteristic maps of two vehicles, which is an abstract idea that is a mathematical process. While parent claim 1 recites the limitation of “synchronizing the driving characteristics” in a broad sense, and hence makes it appropriate to use applicant’s definition of “driving characteristics” from paragraph [0035] of applicant’s specification, which is not a mathematical process, the Office holds that clarification of the synchronizing of the driving characteristics in terms of an equation in claim 2 makes it so that the synchronizing is a mathematical process in claim 2. Hence, the Office holds that claim 2 recites a mathematical process but that claim 1 does not. (Prong one: YES, recites an abstract idea).
Nothing in the claim elements precludes the steps from being performed entirely as a mathematical process (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, as no additional elements were recited at Step 2A, Prong 2, the claimed invention does not recite additional elements that are indicative of an inventive concept.
Because the mathematical concept only goes as far as the abstract idea of mathematical data processing, and does not include any further steps to, for example, translate this to control of any of the vehicle systems later mentioned in claims 3-5, the mathematical concept is not integrated into a practical application and claim 2 is accordingly rejected under 35 USC 101.

Regarding claim 3, applicant recites The method of claim 2, wherein the driver input comprises at least one of an accelerator position sensor (APS) value dependent upon driver manipulation of an accelerator pedal or a brake position sensor (BPS) value dependent upon driver manipulation of a brake pedal.
However, merely specifying that the data are accelerator and brake data does not change the fact that the analysis of the data is a mathematical process. The claim does not, for example, contain any additional step of changing the physical response of one of the vehicles in response to actuation of the brake or accelerator of that vehicle based on the method of claim 2. Therefore, the additional limitations do not integrate the judicial exception into a practical application.

Regarding claim 4, applicant recites The method of claim 2, wherein the driving characteristic map comprises at least one of an APS/wheel-torque map, an APS/hourly-wheel-torque map, or a vehicle- speed/maximum-allowable-driving-force map.
However, merely specifying that the characteristic map is one of the specific kinds of characteristic maps claimed does not change the fact that the analysis of the data is a mathematical process. The claim does not, for example, contain any additional step of changing the physical torque response of one of the vehicles in response to actuation of an accelerator pedal of that vehicle based on the method of claim 2. Therefore, the additional limitations do not integrate the judicial exception into a practical application.

Regarding claim 5, applicant recites The method of claim 2, wherein the unique characteristics comprise a weight of a vehicle.
However, merely specifying that one of the characteristics considered as part of the calculations is a weight of a vehicle does not change that the claim amounts to a mathematical process. Therefore, the additional limitations do not integrate the judicial exception into a practical application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 20190176824 A1) in view of Nishiyama (US 20030055674 A1), hereinafter referred to as Patel and Nishiyama, respectively.
Regarding claim 1, Patel discloses A method of synchronizing driving characteristics of different vehicles (See at least Fig. 3 in Patel: Patel discloses that, in response to determining that automobile 220 is a self-driving automobile, automobile control 110 causes automobile 210 to emulate the motion of automobile 220 [See at least Patel, 0053]), the method comprising: 
synchronizing the driving characteristics of the second vehicle with the driving characteristics of the first vehicle (See at least Fig. 4 in Patel: Patel discloses that at action 410, automobile control 110 causes the second automobile (i.e., the automobile 210 associated with automobile control 110) to emulate the motion of the first automobile [See at least Patel, 0067]) in response to a driver request for setting synchronization (See at least Fig. 4 in Patel: Patel discloses that the method 400 of Fig. 4 may be executed in response to a user request [See at least Patel, 0071]).
However, Patel does not explicitly teach wherein the method further comprises displaying information regarding driving characteristics of a first vehicle and information regarding driving characteristics of a second vehicle.
However, Nishiyama does teach a method for displaying characteristics of multiple vehicles further comprising displaying information regarding driving characteristics of a first vehicle and information regarding driving characteristics of a second vehicle (See at least Fig. 13B in Nishiyama: Nishiyama teaches that display window compares various driving characteristics of various vehicles [See at least Nishiyama, 0202]). Both Patel and Nishiyama teach methods for gathering vehicle data. However, only Nishiyama explicitly teaches where the method may further comprise displaying the driving characteristics of multiple vehicles.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Patel to also display vehicle driving 

Regarding claim 7, Patel in view of Nishiyama teaches The method of claim 1, wherein the displaying information regarding the driving characteristics of the first vehicle and displaying information regarding the driving characteristics of the second vehicle comprises displaying information regarding the driving characteristics of the second vehicle in comparison with the driving characteristics of the first vehicle (See at least Fig. 13B in Nishiyama: Nishiyama teaches that display window compares various driving characteristics of various vehicles [See at least Nishiyama, 0202]).

Regarding claim 9, Patel in view of Nishiyama teaches The method of claim 1, wherein the displaying information regarding the driving characteristics of the first vehicle and displaying information regarding the driving characteristics of the second vehicle comprises: 
displaying driving points of the driving characteristics of the first vehicle and the driving characteristics of the second vehicle on a bar graph for a predetermined parameter item related to the driving characteristics of the second vehicle (See at least Fig. 13A in Nishiyama: Nishiyama teaches that evaluation results for each vehicle based on a plurality of driving characteristics may be shown as bar graphs which allow overall scores for the vehicles to be compared [See at least Nishiyama, 0202]).

Regarding claim 11, Patel in view of Nishiyama teaches The method of claim 1, further comprising:
when the first vehicle is replaced with a third vehicle, displaying information on driving characteristics of the third vehicle and the information on the driving characteristics of the second vehicle (See at least Fig. 18A in Nishiyama: Nishiyama teaches that If the operator selects a button 181 "set vehicle to be compared" on the menu window shown in FIG. 18A, a selection window (not shown) used to set vehicles to be compared, which are referred to from the database 3 upon verifying the project, is displayed, and the operator can set a desired one of a plurality of different vehicles to be compared displayed on this selection window [See at least Nishiyama, 0155]. It will therefore be appreciated that the operator may add and remove data for various vehicles as the operator chooses).

Regarding claim 14, Patel in view of Nishiyama teaches The method of claim 1, wherein the synchronizing of the driving characteristics comprises converting the information on the driving characteristics of the first vehicle into the information on the driving characteristics of the second vehicle using information on unique characteristics of the first vehicle and the second vehicle and applying the converted information on the driving characteristics of the second vehicle to control logic in the second vehicle (See at least Fig. 4 in Patel: Patel discloses that at action 406, automobile control 110 of the second automobile determines a motion of the first automobile which is in front of the second automobile [See at least Patel, 0065]. Patel further teaches that, at action 410, automobile control 110 causes the second automobile (i.e., the automobile 210 associated with automobile control 110) to emulate the motion of the first automobile [See at least Patel, 0067]. This may be regarded as conversion of the observed motions of the first automobile into controls for actuators of the second automobile).

Claims 2-3 and 5 are rejected under 35 USC 103 as being unpatentable over Patel (US 20190176824 A1) in view of Nishiyama (US 20030055674 A1) in further view of Beard et al. (See attached NPL: “Synchronization of Information in Distributed Multiple Vehicle Coordinated Control”, 2003), hereinafter referred to as Beard.
Regarding claim 2, Patel in view of Nishiyama teaches The method of claim 1.
However, Patel in view of Nishiyama does not explicitly teach the method wherein the synchronizing of the driving characteristics of the second vehicle with the driving characteristics of the first vehicle comprises setting a driving characteristic map of the second vehicle using the equation 

    PNG
    media_image1.png
    34
    379
    media_image1.png
    Greyscale

where u is a driver input, Ma is a driving characteristic map of the first vehicle, Mb is a driving characteristic map of the second vehicle, Va is unique characteristics of the first vehicle, and Vb is unique characteristics of the second vehicle.
However, Beard does teach a method for synchronizing properties of two vehicles wherein the synchronizing of the characteristics of the second vehicle with the driving characteristics of the first vehicle comprises setting a driving characteristic map of the second vehicle using the equation 

    PNG
    media_image1.png
    34
    379
    media_image1.png
    Greyscale

where u is a driver input, Ma is a characteristic map of the first vehicle, Mb is a characteristic map of the second vehicle, Va is unique characteristics of the first vehicle, and Vb is unique characteristics of the second vehicle (See at least Fig. 1 in Beard: Beard teaches that input data or output data of vehicles i and j may be synchronized so that, if the vehicles have the same coordination algorithm, then the vehicles will effectively produce the same outputs when receiving the same inputs, which is equivalent to applicant’s claimed equation [See at least Beard, Page 1, Columns 1-2]. Since applicant’s claims currently do not explicitly state that the vehicles have different characteristics maps, Beard does read on claim 2 as currently written). Both Beard and Patel in view of Nishiyama teach methods for synchronizing characteristics of a vehicle. However, only Beard explicitly teaches where the method may comprise synchronizing inputs in order to produce the same outputs.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the driving characteristic synchronization method of Patel in view of Nishiyama to also synchronize inputs in order to produce the same output, as in Beard. Doing so improves predictability of both vehicles by ensuring that they behave the same.

Regarding claim 3, Patel in view of Nishiyama further view of Beard teaches The method of claim 2, wherein the driver input comprises at least one of an accelerator position sensor (APS) value dependent upon driver manipulation of an accelerator pedal or a brake position sensor (BPS) value dependent upon driver manipulation of a brake pedal (Patel discloses that computer logic of automobile control 110 (e.g., self-driving application 119) accesses the position and speed calculations from memory and transforms them into commands that can be issued to control system and actuators 112 to physically cause automobile 210 to emulate the motion of automobile 220 such that throttle and brake commands may be used to maintain a speed that matches or approximately matches the speed of automobile 220 [See at least Patel, 0055]).

Regarding claim 5, Patel in view of Nishiyama in further view of Beard The method of claim 2, wherein the unique characteristics comprise a weight of a vehicle (Nishiyama teaches that, in order to generate the interface comparing the vehicle characteristics, the weight of a vehicle is included as an input characteristic [See at least Nishiyama, 0157]).

Claim 4 is rejected under 35 USC 103 as being unpatentable over Patel (US 20190176824 A1) in view of Nishiyama (US 20030055674 A1) in further view of Beard et al. (See attached NPL: “Synchronization of Information in Distributed Multiple Vehicle Coordinated Control”, 2003) in further view of Aoki et al. (US 20100100263 A1), hereinafter referred to as Aoki.
Regarding claim 4, Patel in view of Nishiyama in further view of Beard teaches The method of claim 2.
However, Patel in view of Nishiyama in further view of Beard does not explicitly teach wherein the driving characteristic map comprises at least one of an APS/wheel-torque map, an APS/hourly-wheel-torque map, or a vehicle- speed/maximum-allowable-driving-force map.
However, Aoki does teach a method for handling data of a vehicle system wherein the driving characteristic map comprises at least one of an APS/wheel-torque map, an APS/hourly-wheel-torque map, or a vehicle- speed/maximum-allowable-driving-force map (Aoki teaches that a concrete procedure of setting the torque demand Tr* in provides and stores in advance variations in torque demand Tr* against the vehicle speed V with regard to various settings of the accelerator opening Acc as a torque demand setting map in the ROM 74 [See at least Aoki, 0056]). Both Aoki and Patel in view of Nishiyama in further view of Beard teach methods for handling and storing data of vehicles. However, only Aoki explicitly teaches where that data is a torque/APS map.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle data handling system of Patel in view of Nishiyama in further view of Beard to also handle torque/APS map data, as in Aoki. This type of data is important for accurate vehicle torque controls, as will be appreciated by anyone of ordinary skill in the art.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 20190176824 A1) in view of Nishiyama (US 20030055674 A1) in further view of Jayamohan (US 20140077942 A1), hereinafter referred to as Jayamohan.
Regarding claims 6, Patel in view of Nishiyama teaches The method of claim 1.
However, Patel in view of Nishiyama does not explicitly teach the method wherein the driving characteristics of the first vehicle are displayed based on a normal mode of the first vehicle.
However, Jayamohan does teach a method for displaying driving characteristics of a first wherein the driving characteristics of the first vehicle are displayed based on a normal mode of the first vehicle (Jayamohan teaches that any available information regarding vehicle operating conditions and/or the states of vehicle operating parameters can be presented to an operator or other users of the vehicle by the display system 100 in the normal mode [See at least Jayamohan, 0045]. Also see at least Fig. 6 in Jayamohan: Jayamohan further teaches that that the display 80, which is part of the display system 100, can display the vehicle operating conditions and states of the vehicle operating parameters in the same or a different manner than the respective gauges 30, indicators 32, user controls 40, electronic display 42 or auxiliary electronic display 44 [See at least Jayamohan, 0033]). Both Jayamohan and Patel in view of Nishiyama teach methods for displaying vehicle parameters. However, only Jayamohan explicitly teaches that the parameters for a first vehicle may be displayed based on the first vehicle being in a normal mode.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the display method of Patel in view of Nishiyama to also display the driving parameters of a first vehicle in response to the first vehicle being in a normal mode, as in Jayamohan. Anyone of ordinary skill in the art will appreciate that a normal operating mode of a vehicle is a mode where useful data may be gathered and displayed to a user of a vehicle.

Claims 8, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 20190176824 A1) in view of Nishiyama (US 20030055674 A1) in further view of Toddenroth et al. (US 20190071112 A1), hereinafter referred to as Toddenroth.
Regarding claim 8, Patel in view of Nishiyama teaches The method of claim 7, wherein the synchronizing of the driving characteristics comprises:
with respect to a predetermined parameter item related to the driving characteristics of the first vehicle, synchronizing a parameter value of the same parameter item related to the driving characteristics of the second vehicle as the parameter item of the first vehicle (See at least Fig. 4 in Patel: Patel discloses that at action 410, automobile control 110 causes the second automobile (i.e., the automobile 210 associated with automobile control 110) to emulate the motion of the first automobile [See at least Patel, 0067]) by receiving a user input which activates a semi-autonomous mode (See at least Fig. 4 in Patel: Patel discloses that the method 400 of Fig. 4 may be executed as a semi-autonomous mode in an otherwise fully self-driving automobile in response to a user request [See at least Patel, 0071]).
However, Patel does not explicitly disclose where the user input to activate the semi-autonomous mode comprises clicking a synchronization icon for a vehicle type of the first vehicle.
However, Toddenroth does teach a method for activating a semi-autonomous mode for a vehicle comprising clicking a synchronization icon for a vehicle type of the first vehicle (See at least Fig. 9a in Toddenroth: Toddenroth teaches that symbol 123a on display 122 representing a switch for selecting between manual, semi-autonomous or autonomous driving mode [See at least Toddenroth, 0129]. Toddenroth further teaches that display 122 is a touchscreen which can be used to directly adjust vehicle settings [See at least Toddenroth, 0094]). Both Toddenroth and Patel teach methods for activating a semi-autonomous mode of a vehicle in response to receiving a user input. However, only Toddenroth explicitly teaches 
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the user input which activates the semi-autonomous mode in Patel to also be selection of an icon on a touchscreen, as in Toddenroth. Anyone of ordinary skill in the art will appreciate that an icon on a touchscreen is a convenient way for an operator of a vehicle to adjust features or parameters of the vehicle.

Regarding claim 13, Patel in view of Nishiyama teaches The method of claim 1.
However, Patel does not explicitly teach the method wherein the displayed information regarding the driving characteristics of the first vehicle and the displayed information regarding the driving characteristics of the second vehicle comprises a parameter related to driving characteristics of a vehicle and setup data for control based on the parameter; and 
wherein the setup data is data that defines a relationship between a control value and a driving input value input by a driver in a vehicle.
However, Toddenroth does teach a method for controlling a vehicle via a display wherein the displayed information regarding the driving characteristics of the first vehicle and the displayed information regarding the driving characteristics of the second vehicle comprises a parameter related to driving characteristics of a vehicle and setup data for control based on the parameter (Toddenroth teaches that one of the parameters which may be set by a user via a display of a vehicle may include a selection option for the user on the screen display by means of a corresponding display element between manual driving, semi-autonomous driving or autonomous driving [See at least Toddenroth, 0053-0055]. This may be regarded as displaying of the autonomous driving level parameter on the display screen, which is a parameter related to driving characteristics and setup data for autonomous driving control); and 
wherein the setup data is data that defines a relationship between a control value and a driving input value input by a driver in a vehicle (Toddenroth teaches that one of the parameters which may be set by a user via a display of a vehicle may include a selection option for the user on the screen display by means of a corresponding display element between manual driving, semi-autonomous driving or autonomous driving [See at least Toddenroth, 0053-0055]. This may be regarded as displaying of the autonomous driving level parameter on the display screen, which is a parameter related to driving characteristics and setup data for autonomous driving control which can be modified by the user selection). Both Patel and Toddenroth teach methods of autonomously controlling a vehicle. However, only Patel explicitly teaches where a parameter whose value may be selected by a user to control the level of autonomy of the vehicle may be displayed on a screen.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Patel to also include a step of displaying a parameter which a user can select the value of in order to activate a particular autonomous mode of the vehicle. Doing so improves safety by giving the user better control over the level of autonomous functionality of the vehicle.

Regarding claim 15, Patel in view of Nishiyama teaches The method of claim 14.
However, Patel does not explicitly teach the method wherein the information regarding the driving characteristics of the first vehicle and the information regarding the driving characteristics of the second vehicle comprises setup data that defines a relationship between a control value and a driving input value input by the driver in a vehicle.  
However, Toddenroth does teach a method for activating autonomous driving in a vehicle wherein the information regarding the driving characteristics of the first vehicle and the information regarding the driving characteristics of the second vehicle comprises setup data that defines a relationship between a control value and a driving input value input by the driver in a vehicle (Toddenroth teaches that one of the parameters which may be set by a user via a display of a vehicle may include a selection option for the user on the screen display by means of a corresponding display element between manual driving, semi-autonomous driving or autonomous driving [See at least Toddenroth, 0053-0055]. This may be regarded as displaying of the autonomous driving level parameter on the display screen, which is a parameter related to driving characteristics and setup data for autonomous driving control which can be modified by the user selection). Both Patel and Toddenroth teach methods of autonomously controlling a vehicle. However, only Patel explicitly teaches where a parameter whose value may be selected by a user to control the level of autonomy of the vehicle may be displayed on a screen.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Patel to also include a step of displaying a parameter which a user can select the value of in order to activate a particular autonomous mode of the vehicle. Doing so improves safety by giving the user better control over the level of autonomous functionality of the vehicle.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 20190176824 A1) in view of Nishiyama (US 20030055674 A1) in further view of Oniwa et al. (US 20200262349 A1), hereinafter referred to as Oniwa.
Regarding claim 12, Patel in view of Nishiyama teaches The method of claim 1.
However Patel in view of Nishiyama does not explicitly teach wherein the information regarding the driving characteristics of the first vehicle and the information regarding the driving characteristics of the second vehicle comprises at least one of an acceleration, a responsiveness, a sensitivity, or a maximum speed of a vehicle in response to driver manipulation of an accelerator pedal or a brake pedal.
However, Oniwa does teach a method of displaying vehicle information wherein the information regarding the driving characteristics of the first vehicle and the information regarding the driving characteristics of the second vehicle comprises at least one of an acceleration, a responsiveness, a sensitivity, or a maximum speed of a vehicle in response to driver manipulation of an accelerator pedal or a brake pedal (Oniwa teaches that a display image generator 126 may compute and display an acceleration of the own vehicle M or another vehicle [See at least Oniwa, 0064]. Oniwa further teaches that the acceleration of the own vehicle may be changed by a driver actuating an accelerator pedal or a brake pedal [See at least Oniwa, 0040]). Both Oniwa and Patel in view of Nishiyama teach methods for displaying vehicle data. However, only Oniwa explicitly teaches where one of the values displayed may be an acceleration of a vehicle responsive to actuation of an accelerator or brake pedal by a user.
.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 20190176824 A1) in view of Nishiyama (US 20030055674 A1) in further view of Kubotani et al. (US 20090292413 A1), hereinafter referred to as Kubotani.
Regarding claim 16, Patel in view of Nishiyama teaches The method of claim 1.
However, Patel does not explicitly teaches the method further comprising: 
transmitting the information on the driving characteristics of the first vehicle and the second vehicle to a telematics multimedia system (TMS) server or a portable terminal from the first vehicle; and 
transmitting the information on the driving characteristics of the first vehicle and the second vehicle to the second vehicle from the TMS server or the portable terminal.
However, Kubotani does teach a method for exchanging driving characteristics between vehicles further comprising: 
transmitting the information on the driving characteristics of the first vehicle and the second vehicle to a telematics multimedia system (TMS) server or a portable terminal from the first vehicle (See at least Fig. 4 in Kubotani: Kubotani teaches that, at step S406, a driving characteristic of a peripheral vehicle is received from the peripheral vehicle by the driving characteristic transmitting/receiving section 150 of the own vehicle [See at least Kubotani, 0121]); and 
transmitting the information on the driving characteristics of the first vehicle and the second vehicle to the second vehicle from the TMS server or the portable terminal (See at least Fig. 4 in Kubotani: Kubotani teaches that at step S407, the driving characteristic difference judging section 160 judges such a difference between the driving characteristic of the own vehicle stored in the driving characteristic producing/storing section 130 and the acquired driving characteristic of the peripheral vehicle [See at least Kubotani, 0121]. Kubotani further teaches a structural diagram which is helpful in conceptualizing this mapping in at least Fig. 1 and [Kubotani, 0087]. Examiner holds that all components taught in Fig. 1, except for drive characteristic difference judging section 160 and drive characteristic difference providing section 170, may be regarded as applicant’s TMS server). Both Patel and Kubotani teach methods for exchanging data between vehicles (See at least [Patel, 0066]). However, only Kubotani explicitly teaches where in information exchanged may include driving characteristics of both vehicles, such that the own vehicle obtains both characteristics.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle data exchange system of Patel to also transmit and receive driving characteristics between vehicles, so that the own vehicle can obtain and utilize both its own and another vehicle’s driving characteristics, as in Kubotani. Doing so improves safety for the own vehicle by allowing the own vehicle to determine unsafe behaviors of another vehicle based on comparing the driving characteristics (See at least [Kubotani, 0121]).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided that any objections and rejections discussed in prior sections of this office action are also resolved.
The closest prior art of record is Patel (US 20190176824 A1) in view of Nishiyama (US 20030055674 A1) in further view of Quix et al. (US 20180236997 A1), hereinafter referred to as Quix. The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 10, Patel in view of Nishiyama teaches The method of claim 9.
However, none of the prior art of record, taken either alone or in combination, teaches or suggests the method wherein the driving characteristics of the second vehicle are displayed as a driving point on the bar graph; and 
wherein the synchronizing of the driving characteristics comprises synchronizing a parameter item related to the driving characteristics by moving a driving point of the second vehicle displayed on the bar graph to a position of a driving point indicating the driving characteristics of the first vehicle by dragging the driving point of the second vehicle.
The closest that any reference comes to such a display is Quix, since Quix teaches a method wherein a vehicle operator or vehicle occupants may adjust each of the travel parameters of a vehicle they are in via a slider on the infotainment screen (See at least [Quix, 0094]). However, Quix only discusses a single vehicle in the context of parameter adjustment, and is silent to the possibility of adjusting the travel parameters via the slider to match the travel parameters of another vehicle as claimed. Quix therefore is not in the field of endeavor 
For at least the above stated reasons, claim 10 contains allowable subject matter.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 
/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668